Citation Nr: 1647574	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2011 rating action by the Department of Veterans Affairs (VA) Regional Office (RO), located in Pittsburgh, Pennsylvania.  

The Veteran was initially scheduled for a July 2013 hearing before the Board but failed to appear.  She subsequently submitted a motion asking that the hearing be rescheduled and that motion was granted in October 2013.  She was then notified that the hearing would occur in September 2014; prior to the hearing, she cancelled her hearing request.  

This appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.   


REMAND

In April 2015, the Board remanded the appeal, in part, to afford the Veteran a VA examination.  The instructions were as follows: 

Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether her bladder cancer is related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination . . . 

The examiner should then opine whether any bladder cancer and/or residuals thereof found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.

The examiner should opine whether the Veteran's bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not caused by her service-connected hepatitis C/chronic hepatitis, tender right ovary, and/or left cystic mastitis.  

Then, the examiner should opine whether her bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected hepatitis C/chronic hepatitis, tender right ovary, and/or left cystic mastitis.

	. . . The medical reasons for accepting or rejecting the statements of continuity of symptoms should be set forth in detail.

The record reveals that in December 2015, a VA physician's assistant provided a medical opinion as to whether the bladder cancer was caused or aggravated by her hepatitis C disorder.  Another examination was accomplished by the same physician's assistant in July 2016.  A third examination was performed by a doctor in January 2016 concerning the relationship between the Veteran's service-connected psychiatric disorder and claimed bladder cancer.  The doctor did not provide any opinions concerning whether any of the Veteran's other service-connected disorders had an etiological relationship with the cancer.  

The medical opinions do not completely comply with the remand instruction, because most of the opinions were provided by non-physicians.  The Board is required to insure substantial compliance with its remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Given the complexity of the medical issues, the opinion of a physician is required.

Therefore, the case is REMANDED to the AOJ for the following actions:

1.  Obtain the opinion of a medical doctor with regard to the following:  

The examiner should opine whether any bladder cancer or residuals thereof shown at any time since 2012, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in, or is otherwise related to, military service.  

Second, the examiner should opine whether the Veteran's bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not caused by her service-connected hepatitis C/chronic hepatitis, tender right ovary, and/or left cystic mastitis.  

Finally, the examiner should opine whether her bladder cancer and/or residuals thereof was more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by her service-connected hepatitis C/chronic hepatitis, tender right ovary, or left cystic mastitis.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

If in person examinations or further testing is deemed necessary, this should be arranged.

If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

If the examiner is unable to provide a requested opinion without resorting to speculation, the examiner must provide an explanation for the inability to provide the opinion and state whether this is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained would permit the opinion to be provided..

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC). Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




